SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) Information to be Included in Statements Filed Pursuant to § 240.13d-1(b), (c) and (d) and Amendments Thereto Filed Pursuant to § 240.13d-2. Under the Securities Exchange Act of 1934 (Amendment No. 1) Gold Standard Ventures Corp. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ýRule 13d-1(b) ¨Rule 13d-1(c) ¨Rule 13d-1(d) Page 1 of 6 Pages 13G CUSIP No. 380738104Page 2 of 6 Pages 1) NAME OF REPORTING PERSONS Gilder, Gagnon, Howe & Co. LLC 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 6) SHARED VOTING POWER None 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.6% TYPE OF REPORTING PERSON BD Schedule 13G Item 1(a). Name of Issuer: Gold Standard Ventures Corp. Item 1(b). Address of Issuer’s Principal Executive Offices: Suite 610-815 West Hastings Street Vancouver, BC, Canada V6C 1B4 Item 2(a).Name of Person Filing: Gilder, Gagnon, Howe & Co. LLC Item 2(b). Address of Principal Business Office or, if None, Residence: 3 Columbus Circle, 26th Floor New York, NY 10019 Item 2(c). Citizenship: New York Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: Item 3.If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) x Broker or Dealer registered under Section 15 of the Act (15 U.S.C. 78o); (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) ¨ An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act (15 U.S.C. 80a-3); (j) ¨ Anon-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J); (k) ¨ Group, in accordance with § 240.13d-1(b)(1)(ii)(K). Item 4. Ownership. (a) Amount beneficially owned:5,845,485 (b) Percent of class:9.6% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote:194,990 (ii) Shared power to vote or to direct the vote:None (iii) Sole power to dispose or to direct the disposition of:194,990 (iv) Shared power to dispose or to direct the disposition of:5,650,495 The shares reported include 5,080,705 shares held in customer accounts over which partners and/or employees of the Reporting Person have discretionary authority to dispose of or direct the disposition of the shares, 569,790 shares held in accounts owned by the partners of the Reporting Person and their families, and 194,990 shares held in the account of the profit-sharing plan of the Reporting Person (the “Profit-Sharing Plan”). Item 5. Ownership of Five Percent or Less of a Class. Not applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person. The owners of the accounts (including the Profit-Sharing Plan) in which the shares reported on this Schedule are held have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable Item 8. Identification and Classification of Members of the Group. Not applicable Item 9. Notice of Dissolution of Group. Not applicable Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under § 240.14a-11. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 13, 2012 Date /s/ Bonnie Haupt Signature Bonnie Haupt, Chief Compliance Officer& Branch Manager Name/Title
